Title: To Thomas Jefferson from Bernard Peyton, 14 October 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
14 Octr 1824.
Your much esteemd of the 9th and 10th insts have been recd—I have delivd to Mr. Scott the letter you enclosed to his address, & will take pleasure in delivering, in person, to Genl La-Fayette, the letter you enclose for him.—I leave here in the morning’s stage, to meet him at Mount Vernon in Alexda, & conduct  him to York, as the first Aid-deCamp of the Governor of Va, and in all probability, shall accompany him to Monticello, from this City, which should certainly precede his visit to Fdksbg.—Col Harvie of this City is associated with me in this pleasing duty—We all regret extremely that you cannot attend at York, & here, on the present occasion.I observe what you say touching Withers’s dft:, it shall be paid—With great respect Dr SirYours very TrulyBernard PeytonFlour $4⅝ no demandWheat 95 @ 98¢ steady & scarce